
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10(s)

This document constitutes part of a prospectus covering securities
that have been registered under the Securities Act of 1933.


Constellation Energy Group, Inc.
Executive Long-Term Incentive Plan
(Plan)


        1.    Purpose.    The purpose of this Plan is to increase shareholder
value by providing a long-term incentive to reward officers and key employees of
the Company and its Subsidiaries, who are mainly responsible for the continued
growth, development, and financial success of the Company and its Subsidiaries,
and for the continued profitable performance of the Company and its
Subsidiaries. The Plan is also designed to permit the Company and its
Subsidiaries to attract and retain talented and motivated directors, officers
and key employees and to increase their ownership of Company common stock. The
Plan also provides the ability to award long-term incentives that qualify for
federal income tax deduction.

        2.    Definitions.    All singular terms defined in this Plan will
include the plural and vice versa. As used herein, the following terms will have
the meaning specified below:

        "Adjusted EBIT" means EBIT, subject to, and/or after giving effect to,
any adjustments applicable pursuant to Section 9A(iv) at the time Business
Criteria and Performance Target(s) are established for any Year or Years.

        "Adjusted EPS" means EPS, subject to, and/or after giving effect to, any
adjustments applicable pursuant to Section 9A(iv) at the time Business Criteria
and Performance Target(s) are established for any Year or Years.

        "Adjusted Net Income" means Net Income, subject to, and/or after giving
effect to, any adjustments applicable pursuant to Section 9A(iv) at the time
Business Criteria and Performance Target(s) are established for any Year or
Years.

        "Adjusted Return on Assets" means Return on Assets subject to, and/or
after giving effect to, any adjustments applicable pursuant to Section 9A(iv) at
the time Business Criteria and Performance Target(s) are established for any
Year or Years.

        "Adjusted Return on Equity" means Return on Equity, subject to, and/or
after giving effect to, any adjustments applicable pursuant to Section 9A(iv) at
the time Business Criteria and Performance Target(s) are established for any
Year or Years.

        "Award" means individually or collectively, Restricted Stock, Options,
Performance Units, Stock Appreciation Rights, Dividend Equivalents, or Equity
granted under this Plan.

        "Board" means the Board of Directors of the Company.

        "Book Value" means the book value of a share of Stock determined in
accordance with the Company's regular accounting practices as of the last
business day of the month immediately preceding the month in which a Stock
Appreciation Right is exercised as provided in Section 10.

        "Business Criteria" means any one or any combination of Net Income,
Adjusted Net Income, Return on Equity, Adjusted Return on Equity, Return on
Assets, Adjusted Return on Assets, Total Shareholder Return, Stock Fair Market
Value, EBIT, Adjusted EBIT, EPS or Adjusted EPS.

        "Code" means the Internal Revenue Code of 1986, as amended. Reference in
the Plan to any section of the Code will be deemed to include any amendments or
successor provisions to such section and any regulations promulgated thereunder.

        "Committee" means the Committee on Management of the Board; provided,
however, that if such Committee fails to satisfy the disinterested
administration provisions of Section 16b-3 of the 1934 Act or the outside
director provisions of Section 162(m)(4)(C) of the Code, "Committee"

--------------------------------------------------------------------------------




shall mean a committee of directors of the Company who satisfy the requirements
of such Sections.

        "Company" means Constellation Energy Group, Inc., a Maryland
corporation, or its successor, including any "New Company" as provided in
Section 15I.

        "Date of Grant" means the date on which the granting of an Award is
authorized by the Committee or such later date as may be specified by the
Committee in such authorization.

        "Date of Retirement" means the date of Retirement.

        "Disability" means the determination that a Participant is "disabled"
under the Company disability plan in effect at that time.

        "Dividend Equivalent" means an Award granted under Section 11.

        "EBIT" for any Year means the consolidated earnings before income taxes
of the Company, as reported in the consolidated financial statements of the
Company for the Year.

        "Eligible Person" means any person who satisfies all of the requirements
of Section 5.

        "EPS" for any Year means diluted earnings per share of the Company, as
reported in the Company's consolidated financial statements for the Year.

        "Equity" means an Award granted under Section 12.

        "Exercise Period" means the period or periods during which a Stock
Appreciation Right is exercisable as described in Section 10.

        "Fair Market Value" means the average of the highest and lowest price at
which the Stock was sold regular way on the New York Stock Exchange-Composite
Transactions on a specified date.

        "Incentive Stock Option" means an incentive stock option within the
meaning of Section 422 of the Code.

        "Net Income" for any Year means the consolidated net income of the
Company, as reported in the consolidated financial statements of the Company for
the Year.

        "1934 Act" means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

        "Option" or "Stock Option" means either a nonqualified stock option or
an incentive stock option granted under Section 8.

        "Option Period" or "Option Periods" means the period or periods during
which an Option is exercisable as described in Section 8.

        "Participant" means an individual who has been granted an Award under
this Plan.

        "Pension Plan" means the Pension Plan of Constellation Energy
Group, Inc. as may be amended from time to time.

        "Performance-Based Restricted Stock" means that in determining the
amount of a Restricted Stock Award payout, the Committee will take into account
the Performance Targets.

        "Performance Period" means the taxable year of the Company or any other
period designated by the Committee with respect to which an Award may be
granted.

2

--------------------------------------------------------------------------------




        "Performance Target(s)" means the specific objective goal or goals that
are timely set in writing by the Committee pursuant to Section 9A(ii) for each
Participant for the applicable Performance Period in respect of any one or more
of the Business Criteria.

        "Performance Unit" means a unit of measurement equivalent to such amount
or measure as defined by the Committee which may include, but is not limited to,
dollars, market value shares, or book value shares.

        "Plan Administrator" means, as set forth in Section 4, the Committee.

        "Restricted Stock" means Stock issued in the name of a Participant that
bears a restrictive legend prohibiting sale, transfer, pledge or hypothecation
of the Stock until the expiration of the restriction period.

        "Retirement" means retirement on or after the "Early Retirement Date"
(as such term is defined in the Pension Plan or a Subsidiary's retirement or
pension plan).

        "Return on Assets" means Net Income divided by the average of the total
assets of the Company at the end of the four fiscal quarters of the Year, as
reported by the Company in its consolidated financial statements.

        "Return on Equity" means the Net Income divided by the average of the
common shareholders equity of the Company at the end of each of the four fiscal
quarters of the Year, as reported by the Company in its consolidated financial
statements.

        "Service-Based Restricted Stock" means that in determining the amount of
a Restricted Stock Award payout, the Committee will take into account only the
period of time that the Participant performed services for the Company or its
Subsidiaries since the Date of Grant.

        "Stock" means the common stock, without par value, of the Company.

        "Stock Appreciation Right" means an Award granted under Section 10.

        "Subsidiary(ies)" means any entity that is directly or indirectly
controlled by the Company or any entity, including an acquired entity, in which
the Company has a significant equity interest, as determined by the Committee,
in its discretion.

        "Termination" means resignation or discharge from employment with the
Company or any of its Subsidiaries except in the event of death, Disability, or
Retirement.

        "Total Shareholder Return" means the sum of the change in the Fair
Market Value of the Stock plus the value of reinvested dividends and cash
equivalents, over the Performance Period.

        "Year" means a fiscal year of the Company commencing on or after
January 1, 2002 that constitutes all or part of the applicable Performance
Period.

        3.    Effective Date, Duration and Stockholder Approval.    

        A.    Effective Date and Stockholder Approval.    Subject to the
approval of the Plan by a majority of the outstanding shares of Stock voted at
the 2002 Annual Meeting of Stockholders, the Plan will be effective as of
January 1, 2002.

        B.    Period for Grants of Awards.    Awards may be made as provided
herein for a period of 10 years after January 1, 2002.

        C.    Termination.    The Plan will continue in effect until all matters
relating to the payment of outstanding Awards and administration of the Plan
have been settled.

        4.    Plan Administration.    The Committee is the Plan Administrator
and has sole authority (except as specified otherwise herein) to determine all
questions of interpretation and application of the Plan,

3

--------------------------------------------------------------------------------

or of the terms and conditions pursuant to which Awards are granted, exercised
or forfeited under the Plan provisions, and, in general, to make all
determinations advisable for the administration of the Plan to achieve its
stated purpose. Without limiting the generality of the foregoing, the Plan
Administrator may modify, amend, extend or renew outstanding Awards, or accept
the surrender of outstanding Awards and substitute new Awards (provided,
however, that, except as provided in Section 15H of the Plan, any modification
that would materially adversely affect any outstanding Award shall not be made
without the consent of the Participant, and provided, further, that no
modification, amendment or substitution that results in repricing a Stock Option
to a lower exercise price, other than to reflect an adjustment made pursuant to
Section 15H, shall be made without prior stockholder approval).

        The Plan Administrator's determinations under the Plan (including
without limitation, determinations of the persons to receive Awards, the form,
amount and timing of such Awards, the terms and provisions of such Awards and
any agreements evidencing such Awards) need not be uniform and may be made by
the Administrator selectively among persons who receive, or are eligible to
receive, Awards under the Plan, whether or not such persons are similarly
situated. Such determinations shall be final and not subject to further appeal.

        The Committee may delegate its authority under the Plan with respect to
Participants who are not directors or executive officers.

        5.    Eligibility.    Each officer, key employee or director of the
Company and its Subsidiaries may be designated by the Committee as a
Participant, from time to time, with respect to one or more Awards. No officer,
employee or director of the Company or its Subsidiaries shall have any right to
be granted an Award under this Plan. The Plan Administrator may also grant
Awards to individuals in connection with hiring (as an officer, key employee or
director), retention or otherwise, prior to the date the individual first
performs services for the Company or a Subsidiary; provided, however, that such
Awards shall not become vested or exercisable prior to the date the individual
first commences performance of such services.

        6.    Grant of Awards and Limitation of Number of Shares Awarded.    The
Committee may, from time to time, grant Awards to one or more Eligible Persons,
provided that subject to any adjustment pursuant to Section 15H, the aggregate
number of shares of Stock subject to Awards that may be delivered under this
Plan may not exceed eight million (8,000,000) shares. Shares delivered by the
Company under the Plan may be authorized and unissued Stock, Stock held in the
treasury of the Company, or Stock purchased on the open market (including
private purchases) in accordance with applicable securities laws.

        Any shares of Stock covered by an Award (or portion of an Award) granted
under the Plan that is forfeited or canceled, expires or is settled in cash,
including the settlement of tax withholding obligations using shares, shall be
deemed not to have been delivered for purposes of determining the maximum number
of shares available for delivery under the Plan. Likewise, if any Option granted
under the Plan is exercised by tendering shares of Stock to the Company as full
or partial payment for such exercise under the Plan, only the number of shares
issued net of the shares tendered shall be deemed delivered for purposes of
determining the maximum number of shares available for delivery under the Plan.

        The maximum number of shares of Stock that may be issued in conjunction
with Service-Based Restricted Stock Awards under Section 7 of the Plan,
Performance-Based Restricted Stock or Performance Unit Awards under Section 9 of
the Plan and Equity Awards under Section 12 of the Plan shall in the aggregate
be eight hundred thousand (800,000). The maximum number of shares of Stock
subject to Awards of any combination that may be granted during any calendar
year under the Plan to any one person is two million (2,000,000); provided,
however, that to the extent the maximum permissible award is not made in a year,
such amount may be carried over to subsequent years. Such

4

--------------------------------------------------------------------------------


per-individual limit shall not be adjusted to effect a restoration of shares of
Stock with respect to which the related Award is terminated, surrendered or
canceled.

        The Plan Administrator may permit or require a recipient of an Award to
defer all or part of such individual's receipt of the payment of cash or the
delivery of Stock that would otherwise be due to such individual by virtue of
the exercise of, payment of, or lapse or waiver of restrictions respecting, any
Award. If any such payment deferral is required or permitted, the Plan
Administrator shall, in its sole discretion, establish rules and procedures for
such payment deferrals.

        7.    Service-Based Restricted Stock Awards.    

        A.    Grants of Service-Based Restricted Shares.    One or more shares
of Restricted Stock may be granted to any Eligible Person. The Service-Based
Restricted Stock will be issued to the Participant on the Date of Grant without
the payment of consideration by the Participant. The Service-Based Restricted
Stock will be issued in the name of the Participant and will bear a restrictive
legend prohibiting sale, transfer, pledge or hypothecation of the Service-Based
Restricted Stock until the expiration of the restriction period.

        The Committee may also impose such other restrictions and conditions on
the Service-Based Restricted Stock as it deems appropriate.

        Upon issuance to the Participant of the Service-Based Restricted Stock,
the Participant will have the right to vote the Service-Based Restricted Stock,
and subject to the Committee's discretion, to receive the cash dividends
distributable with respect to such shares, with such dividends treated as
compensation to the Participant. The Committee, in its sole discretion, may
direct the accumulation and payment of distributable dividends to the
Participant at such times, and in such form and manner, as determined by the
Committee.

        B.    Restriction Period.    At the time a Service-Based Restricted
Stock Award is granted, the Committee will establish a restriction period
applicable to such Award which will be not less than one year and not more than
ten years. Each Restricted Stock Award may have a different restriction period,
at the discretion of the Committee.

        C.    Forfeiture or Payout of Award.    In the event a Participant
ceases employment (or ceases Board membership in the case of a director) during
a restriction period, a Service-Based Restricted Stock Award is subject to
forfeiture or payout (i.e., removal of restrictions) as follows:
(a) Termination—the Service-Based Restricted Stock Award is completely
forfeited; or (b) Retirement, Disability or death—payout of the Service-Based
Restricted Stock Award is prorated for service during the period; provided,
however, that the Committee may modify the above if it determines at its sole
discretion that special circumstances warrant such modification.

        Any shares of Service-Based Restricted Stock which are forfeited will be
transferred to the Company.

        Upon completion of the restriction period, all Award restrictions will
expire and new certificates representing the Award will be issued (the payout)
without the restrictive legend described in Section 7A.

        D.    Waiver of Section 83(b) Election.    Unless otherwise directed by
the Committee, as a condition of receiving an Award of Service-Based Restricted
Stock, a Participant must waive in writing the right to make an election under
Section 83(b) of the Code to report the value of the Service-Based Restricted
Stock as income on the Date of Grant.

        8.    Stock Options.    

        A.    Grants of Options.    One or more Options may be granted to any
Eligible Person on the Date of Grant without the payment of consideration by the
Participant.

5

--------------------------------------------------------------------------------

        B.    Stock Option Agreement.    Each Option granted under the Plan will
be evidenced by a "Stock Option Agreement" between the Company and the
Participant containing provisions determined by the Committee, including,
without limitation, provisions to qualify Incentive Stock Options as such under
Section 422 of the Code if directed by the Committee at the Date of Grant;
provided, however, that each Incentive Stock Option Agreement must include the
following terms and conditions: (i) that the Options are exercisable, either in
total or in part, with a partial exercise not affecting the exercisability of
the balance of the Option; (ii) every share of Stock purchased through the
exercise of an Option will be paid for in full at the time of the exercise;
(iii) each Option will cease to be exercisable, as to any share of Stock, at the
earliest of (a) the Participant's purchase of the Stock to which the Option
relates, (b) the Participant's exercise of a related Stock Appreciation Right,
or (c) the lapse of the Option; (iv) Options will not be transferable by the
Participant except by Will or the laws of descent and distribution and will be
exercisable during the Participant's lifetime only by the Participant or by the
Participant's guardian or legal representative; and (v) notwithstanding any
other provision, in the event of a public tender for all or any portion of the
Stock or in the event that any proposal to merge or consolidate the Company with
another company is submitted to the stockholders of the Company for a vote, the
Committee, in its sole discretion, may declare any previously granted Options to
be immediately exercisable.

        C.    Option Price.    The Option price per share of Stock will be set
by the grant, but will be not less than 100% of the Fair Market Value at the
Date of Grant.

        D.    Form of Payment.    At the time of the exercise of the Option, the
Option price will be payable in cash or in other shares of Stock or in a
combination of cash and other shares of Stock, in a form and manner as required
by the Committee in its sole discretion. When Stock is used in full or partial
payment of the Option price, it will be valued at the Fair Market Value on the
applicable date.

        E.    Other Terms and Conditions.    The Option will become exercisable
in such manner and within such Option Period or Periods, not to exceed 10 years
from its Date of Grant, as set forth in the Stock Option Agreement upon payment
in full. Except as otherwise provided in this Plan or in the Stock Option
Agreement, any Option may be exercised in whole or in part at any time.

        F.    Lapse of Option.    An Option will lapse upon the earlier of:
(i) 10 years from the Date of Grant, or (ii) at the expiration of the Option
Period set by the grant. If the Participant ceases employment (or ceases Board
membership in the case of a director) within the Option Period and prior to the
lapse of the Option, the Option will lapse as follows: (a) Termination—any
unvested Option will lapse on the effective date of the Termination and any
vested Option will lapse 90 days after the effective date of the Termination; or
(b) Retirement, Disability or death—any unvested Option will lapse on the
effective date of the Retirement, Disability or death and any vested Option will
lapse on the earlier of 60 months after the effective date of the Retirement,
Disability or death or at the expiration of the Option Period set by the Grant;
provided, however, that the Committee may modify the above if it determines in
its sole discretion that special circumstances warrant such modification.

        G.    Individual Limitation.    In the case of an Incentive Stock
Option, the aggregate Fair Market Value of the Stock for which Incentive Stock
Options (whether under this Plan or another arrangement) in any calendar year
are first exercisable will not exceed $100,000 with respect to such calendar
year (or such other individual limit as may be in effect under the Code on the
Date of Grant) plus any unused portion of such limit as the Code may permit to
be carried over.

6

--------------------------------------------------------------------------------




        9.    Performance-Based Restricted Stock/Performance Units.    

        A.    Provision for Awards.    

        (i)    General.    For Awards under this Section 9, the Committee will
establish (a) Performance Target(s) relative to the applicable Business
Criteria, (b) the applicable Performance Period and (c) the applicable number of
shares of Performance-Based Restricted Stock or Performance Units that are the
subject of the Award. The applicable Performance Period and Performance
Target(s) shall be determined by the Committee consistent with the terms of the
Plan and Section 162(m) of the Code. Notwithstanding the fact that the
Performance Target(s) have been attained, the Committee may pay an Award under
this Section 9 of less than the amount determined by the formula or standard
established pursuant to Section 9A(ii) or may pay no Award at all.

        (ii)    Selection of Performance Target(s).    The specific Performance
Target(s) with respect to the Business Criteria must be established by the
Committee in advance of the deadlines applicable under Section 162(m) of the
Code and while the performance relating to the Performance Target(s) remains
substantially uncertain within the meaning of Section 162(m) of the Code. The
Performance Target(s) with respect to any Performance Period may be established
on a cumulative basis or in the alternative, and may be established on a
stand-alone basis with respect to the Company or on a relative basis with
respect to any peer companies or index selected by the Committee. At the time
the Performance Target(s) are selected, the Committee shall provide, in terms of
an objective formula or standard for each Participant, the method of computing
the specific amount that will represent the maximum amount of Award payable to
the Participant if the Performance Target(s) are attained. The objective formula
or standard shall preclude the use of discretion to increase the amount of any
Award earned pursuant to the terms of the Award.

        (iii)    Effect of Mid-Year Commencement of Service.    If services as
an executive officer or director commence after the adoption of the Plan and the
Performance Target(s) are established for a Performance Period, the Committee
may grant an Award that is proportionately adjusted based on the period of
actual service during the Year, and the amount of any Award paid to such person
shall not exceed that proportionate amount of the applicable maximum individual
Award under Section 6.

        (iv)    Adjustments.    To preserve the intended incentives and benefits
of an Award based on Adjusted EPS, Adjusted Net Income, Adjusted Return on
Assets or Adjusted Return on Equity, the Committee may determine at the time the
Performance Targets are established that certain adjustments shall apply to the
objective formula or standard with respect to the applicable Performance Target
to take into account, in whole or in part, in any manner specified by the
Committee, any one or more of the following with respect to the Performance
Period: (i) the gain, loss, income or expense resulting from changes in
accounting principles that become effective during the Performance Period;
(ii) the gain, loss, income or expense reported publicly by the Company with
respect to the Performance Period that are extraordinary or unusual in nature or
infrequent in occurrence, excluding gains or losses on the early extinguishment
of debt; (iii) the gains or losses resulting from, and the direct expenses
incurred in connection with, the disposition of a business, in whole or in part
or the sale of investments or non-core assets; (iv) gain or loss from all or
certain claims and/or litigation and all or certain insurance recoveries
relating to claims or litigation; (v) the impact of impairment of tangible or
intangible assets; (vi) the impact of restructuring or business
recharacterization activities, including but not limited to reductions in force,
that are reported publicly by the Company; and (vii) the impact of investments
or acquisitions made during the year or, to the extent provided by the
Committee, any prior year. Each of the adjustments

7

--------------------------------------------------------------------------------




described in this Section 9A(iv) may relate to the Company as a whole or any
part of the Company's business or operations, as determined by the Committee at
the time the Performance Targets are established. The adjustments are to be
determined in accordance with generally accepted accounting principles and
standards, unless another objective method of measurement is designated by the
Committee. In addition to the foregoing, the Committee shall adjust any Business
Criteria, Performance Targets or other features of an Award that relate to or
are wholly or partially based on the number of, or the value of, any stock of
the Company, to reflect any stock dividend or split, recapitalization,
combination or exchange of shares or other similar changes in such stock.

        (v)    Committee Discretion to Determine Award.    The Committee has the
sole discretion to determine the standard or formula pursuant to which each
Participant's Award shall be calculated, whether all or any portion of the
amount so calculated will be paid, and the specific amount (if any) to be paid
to each Participant, subject in all cases to the terms, conditions and limits of
the Plan. To this same extent, the Committee may at any time establish (and,
once established, rescind, waive or amend) additional conditions and terms of
payment of Awards (including but not limited to the achievement of other
financial, strategic or individual goals, which may be objective or subjective)
as it may deem desirable in carrying out the purposes of the Plan. The Committee
may not, however, increase the maximum amount permitted to be paid to any
individual under the Plan or pay Awards under this Section 9 if the applicable
Performance Target(s) have not been satisfied.

        B.    Performance-Based Restricted Stock Awards.    

        (i)    Grants of Performance-Based Restricted Stock.    Subject to
Section 9A, one or more shares of Performance-Based Restricted Stock may be
granted to any Eligible Person. The Performance-Based Restricted Stock will be
issued to the Participant on the Date of Grant without the payment of
consideration by the Participant. The Performance-Based Restricted Stock will be
issued in the name of the Participant and will bear a restrictive legend
prohibiting sale, transfer, pledge or hypothecation of the Performance-Based
Restricted Stock until the expiration of the restriction period.

        The Committee may also impose such other restrictions and conditions on
the Performance-Based Restricted Stock as it deems appropriate.

        Upon issuance to the Participant of the Performance-Based Restricted
Stock, the Participant will have the right to vote the Performance-Based
Restricted Stock, and subject to the Committee's discretion, to receive the cash
dividends distributable with respect to such shares, with such dividends treated
as compensation to the Participant. The Committee, in its sole discretion, may
direct the accumulation and payment of distributable dividends to the
Participant at such times, and in such form and manner, as determined by the
Committee.

8

--------------------------------------------------------------------------------






        (ii)    Restriction Period.    At the time a Performance-Based
Restricted Stock Award is granted, the Committee will establish a restriction
period applicable to such Award which will be not less than one year and not
more than ten years. Each Performance-Based Restricted Stock Award may have a
different restriction period, at the discretion of the Committee.

        (iii)    Waiver of Section 83(b) Election.    Unless otherwise directed
by the Committee, as a condition of receiving an Award of Performance-Based
Restricted Stock, a Participant must waive in writing the right to make an
election under Section 83(b) of the Code to report the value of the
Performance-Based Restricted Stock as income on the Date of Grant.

        C.    Performance Units.    Subject to Section 9A, one or more
Performance Units may be earned by an Eligible Person based on the achievement
of preestablished performance objectives during a Performance Period.

        D.    Forfeiture or Payout of Award.    As soon as practicable after the
end of each Performance Period, the Committee will determine whether the
Performance Targets and other material terms of the Award were satisfied. The
Committee's determination of all such matters will be final and conclusive.

        As soon as practicable after the date the Committee makes the above
determination, the Committee will determine the Award payment for each
Participant. Before any payments are made under this Section 9, the Committee
shall be responsible for certifying in writing to the Company that the
applicable Performance Targets have been met.

        In the event a Participant ceases employment (or ceases Board membership
in the case of a director) during a Performance Period, the Performance-Based
Restricted Stock or Performance Unit Award is subject to forfeiture or payout as
follows: (a) Termination—the Performance-Based Restricted Stock or Performance
Unit Award is completely forfeited; or (b) Retirement, Disability or
death—payout of the Performance-Based Restricted Stock or Performance Unit Award
is prorated taking into account factors including, but not limited to, service
and the performance of the Participant during the portion of the Performance
Period before employment ceased; provided, however, that the Committee may
modify the above if it determines in its sole discretion that special
circumstances warrant such modification.

        Any shares of Performance-Based Restricted Stock which are forfeited
will be transferred to the Company.

        E.    Form and Timing of Payment.    With respect to shares of
Performance-Based Restricted Stock for which restrictions lapse, new
certificates will be issued (the payout) without the restrictive legend
described in Section 9B(i). Each Performance Unit is payable in cash or shares
of Stock or in a combination of cash and Stock, as determined by the Committee
in its sole discretion. Such payment will be made as soon as practicable after
the Award payment is determined.

        10.    Stock Appreciation Rights.    

        A.    Grants of Stock Appreciation Rights.    Stock Appreciation Rights
may be granted under the Plan in conjunction with an Option either at the Date
of Grant or by amendment or may be separately granted. Stock Appreciation Rights
will be subject to such terms and conditions not inconsistent with the Plan as
the Committee may impose.

        B.    Right to Exercise; Exercise Period.    A Stock Appreciation Right
issued pursuant to an Option will be exercisable to the extent the Option is
exercisable; both such Stock Appreciation Right and the Option to which it
relates will not be exercisable during the six months following their respective
Dates of Grant except in the event of the Participant's Disability or death. A
Stock Appreciation Right issued independent of an Option will be exercisable
pursuant to such terms

9

--------------------------------------------------------------------------------




and conditions established in the grant. Notwithstanding such terms and
conditions, in the event of a public tender for all or any portion of the Stock
or in the event that any proposal to merge or consolidate the Company with
another company is submitted to the stockholders of the Company for a vote, the
Committee, in its sole discretion, may declare any previously granted Stock
Appreciation Right immediately exercisable.

        C.    Failure to Exercise.    If on the last day of the Option Period,
in the case of a Stock Appreciation Right granted pursuant to an Option, or the
specified Exercise Period, in the case of a Stock Appreciation Right issued
independent of an Option, the Participant has not exercised a Stock Appreciation
Right, then such Stock Appreciation Right will be deemed to have been exercised
by the Participant on the last day of the Option Period or Exercise Period.

        D.    Payment.    An exercisable Stock Appreciation Right granted
pursuant to an Option will entitle the Participant to surrender unexercised the
Option or any portion thereof to which the Stock Appreciation Right is attached,
and to receive in exchange for the Stock Appreciation Right payment (in cash or
Stock or a combination thereof as described below) equal to either of the
following amounts, determined in the sole discretion of the Committee at the
Date of Grant: (1) the excess of the Fair Market Value of one share of Stock at
the date of exercise over the Option price, times the number of shares called
for by the Stock Appreciation Right (or portion thereof) which is so
surrendered, or (2) the excess of the Book Value of one share of Stock at the
date of exercise over the Book Value of one share of Stock at the Date of Grant
of the related Option, times the number of shares called for by the Stock
Appreciation Right. Upon exercise of a Stock Appreciation Right not granted
pursuant to an Option, the Participant will receive for each Stock Appreciation
Right payment (in cash or Stock or a combination thereof as described below)
equal to either of the following amounts, determined in the sole discretion of
the Committee at the Date of Grant: (1) the excess of the Fair Market Value of
one share of Stock at the date of exercise over the Fair Market Value of one
share of Stock at the Date of Grant of the Stock Appreciation Right, times the
number of shares called for by the Stock Appreciation Right, or (2) the excess
of the Book Value of one share of Stock at the date of exercise of the Stock
Appreciation Right over the Book Value of one share of Stock at the Date of
Grant of the Stock Appreciation Right, times the number of shares called for by
the Stock Appreciation Right.

        The Committee may direct the payment in settlement of the Stock
Appreciation Right to be in cash or Stock or a combination thereof.
Alternatively, the Committee may permit the Participant to elect to receive cash
in full or partial settlement of the Stock Appreciation Right, provided that
(i) the Committee must consent to or disapprove such election and (ii) unless
the Committee directs otherwise, the election and the exercise must be made
during the period beginning on the 3rd business day following the date of public
release of quarterly or year-end earnings and ending on the 12th business day
following the date of public release of quarterly or year-end earnings. The
value of the Stock to be received upon exercise of a Stock Appreciation Right
shall be the Fair Market Value of the Stock on the trading day preceding the
date on which the Stock Appreciation Right is exercised. To the extent that a
Stock Appreciation Right issued pursuant to an Option is exercised, such Option
shall be deemed to have been exercised, and shall not be deemed to have lapsed.

        E.    Nontransferable.    A Stock Appreciation Right will not be
transferable by the Participant except by Will or the laws of descent and
distribution and will be exercisable during the Participant's lifetime only by
the Participant or by the Participant's guardian or legal representative.

        F.    Lapse of a Stock Appreciation Right.    A Stock Appreciation Right
will lapse upon the earlier of: (i) 10 years from the Date of Grant; or (ii) at
the expiration of the Exercise Period as set by the grant. If the Participant
ceases employment (or ceases Board membership in the case of a director) within
the Exercise Period and prior to the lapse of the Stock Appreciation Right, the

10

--------------------------------------------------------------------------------




Stock Appreciation Right will lapse as follows: (a) Termination—any unvested
Stock Appreciation Right will lapse on the effective date of the Termination and
any vested Stock Appreciation Right will lapse 90 days after the effective date
of the Termination; or (b) Retirement, Disability or death—any unvested Stock
Appreciation Right will lapse on the effective date of the Retirement,
Disability or death and any vested Stock Appreciation Right will lapse on the
earlier of 60 months after the effective date of the Retirement, Disability or
death or at the expiration of the Exercise Period set by the grant; provided,
however, that the Committee may modify the above if it determines in its sole
discretion that special circumstances warrant such modification.

        11.    Dividend Equivalents.    

        A.    Grants of Dividend Equivalents.    Dividend Equivalents may be
granted under the Plan in conjunction with an Option or a separately awarded
Stock Appreciation Right, at the Date of Grant or by amendment, without
consideration by the Participant. Dividend Equivalents may also be granted under
the Plan in conjunction with Performance-Based Restricted Stock or Performance
Units, at any time during the Performance Period, without consideration by the
Participant.

        B.    Payment.    Each Dividend Equivalent will entitle the Participant
to receive an amount equal to the dividend actually paid with respect to a share
of Stock on each dividend payment date from the Date of Grant to the date the
Dividend Equivalent lapses as set forth in Section 11D. The Committee, in its
sole discretion, may direct the payment of such amount at such times and in such
form and manner as determined by the Committee.

        C.    Nontransferable.    A Dividend Equivalent will not be transferable
by the Participant.

        D.    Lapse of a Dividend Equivalent.    Each Dividend Equivalent will
lapse on the earlier of (i) the date of the lapse of the related Option or Stock
Appreciation Right; (ii) the date of the exercise of the related Option or Stock
Appreciation Right; (iii) the end of the Performance Period (or if earlier, the
date the Participant ceases employment) of the related Performance Units or
Performance-Based Restricted Stock Award; or (iv) the lapse date established by
the Committee on the Date of Grant of the Dividend Equivalent.

        12.    Equity.    One or more shares of Stock may be granted to any
Eligible Person, in such amounts, on such terms and conditions, and for such
consideration, including no consideration or such minimum consideration as may
be required by law, as the Committee shall determine. An Equity Award may be
denominated in Stock or other securities, stock-equivalent units, securities or
debentures convertible into Stock, or any combination of the foregoing and may
be paid in Stock or other securities, in cash, or in a combination of Stock or
other securities and cash, all as determined in the sole discretion of the
Committee. Unless the Committee determines otherwise, the vesting period for
Equity Awards shall be at least three years.

        13.    Accelerated Award Payout/Exercise.    

        A.    Change in Control.    Notwithstanding anything in this Plan
document to the contrary, a Participant is entitled to an accelerated payout or
accelerated Option or Exercise Period (as set forth in Section 13B) with respect
to any previously granted Award, upon the happening of a change in control.

        A change in control for purposes of this Section 13 means (i) the
purchase or acquisition by any person, entity or group of persons, (within the
meaning of section 13(d) or 14(d) of the 1934 Act, or any comparable successor
provisions), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of 20 percent or more of either the outstanding
shares of common stock of the Company or the combined voting power of the
Company's then outstanding shares of voting securities entitled to a vote
generally; or (ii) the consummation of, following the approval by the
stockholders of the Company of a reorganization, merger, or

11

--------------------------------------------------------------------------------




consolidation, in each case, with respect to which persons who were stockholders
of the Company immediately prior to such reorganization, merger or consolidation
do not, immediately thereafter, own more than 50 percent of the combined voting
power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated entity's then outstanding securities; or
(iii) a liquidation or dissolution of the Company or the sale of substantially
all of its assets; or (iv) a change of more than one-half of the members of the
Board within a 90-day period for reasons other than the death, disability, or
retirement of such members.

        B.    Amount of Award Subject to Accelerated Payout/Option
Period/Exercise Period.    The amount of a Participant's previously granted
Award that will be paid or exercisable upon the happening of a change in control
will be determined as follows:

        Service-Based Restricted Stock Awards.    The Participant will be
entitled to an accelerated Award payout, and the amount of the payout will be
based on the number of shares of Service-Based Restricted Stock that were issued
on the Date of Grant.

        Stock Option Awards and Stock Appreciation Rights.    Any previously
granted Stock Option Awards or Stock Appreciation Rights will be immediately
vested, any gain will be immediately paid in cash, and the Stock Option Awards
and/or Stock Appreciation Rights will then lapse.

        Performance-Based Restricted Stock/Performance Units.    The Participant
will be entitled to an accelerated Award payout, and the amount of the payout
will be based on the number of shares of Performance-Based Restricted
Stock/Performance Units subject to the Award as established on the Date of
Grant, prorated based on the number of months of the Performance Period that
have elapsed as of the payout date, and assuming that maximum performance was
achieved.

        Equity Awards.    Any previously granted Equity Award will be
immediately vested.

        C.    Timing of Accelerated Payout/Option Period/Exercise Period.    The
accelerated payout set forth in Section 13B will be made in cash within 30 days
after the date of the change in control. When Stock is related to the Award, the
amount of cash will be determined based on the Fair Market Value of Stock on the
payout date.

        14.    Amendment of Plan.    

        The Committee may at any time and from time to time alter, amend,
suspend or terminate the Plan in whole or in part, except (i) no such action may
be taken without stockholder approval which materially increases the number of
securities which may be issued pursuant to the Plan (except as provided in
Section 15H), extends the period for granting Options under the Plan or
materially modifies the requirements as to eligibility for participation in the
Plan; (ii) no such action may be taken without the consent of the Participant to
whom any Award was previously granted, which adversely affects the rights of
such Participant concerning such Award, except as such termination or amendment
of the Plan is required by statute, or rules and regulations promulgated
thereunder; and (iii) no such action that would require the consent of the Board
and/or the stockholders of the Company pursuant to Section 162(m) of the Code or
the 1934 Act, or any other applicable law, rule, or regulation, shall be
effective without such consent. Notwithstanding the foregoing, the Committee may
amend the Plan as desirable at the discretion of the Committee to address any
issues concerning (i) Section 162(m) of the Code, or (ii) maintaining an
exemption under rule 16b-3 of the 1934 Act.

        15.    Miscellaneous Provisions.    

        A.    Nontransferability.    No benefit provided under this Plan shall
be subject to alienation or assignment by a Participant (or by any person
entitled to such benefit pursuant to the terms of this Plan), nor shall it be
subject to attachment or other legal process except (i) to the extent
specifically mandated and directed by applicable state or federal statute;
(ii) as requested by the Participant (or by any person entitled to such benefit
pursuant to the terms of this Plan), and

12

--------------------------------------------------------------------------------

approved by the Committee, to satisfy income tax withholding; and (iii) as
requested by the Participant and approved by the Committee, to members of the
Participant's family, or a trust established by the Participant for the benefit
of family members.

        B.    No Employment Right.    Participation in this Plan shall not
constitute a contract of employment between the Company or any Subsidiary and
any person and shall not be deemed to be consideration for, or a condition of,
continued employment of any person.

        C.    Tax Withholding.    the Company or a Subsidiary may withhold any
applicable federal, state or local taxes at such time and upon such terms and
conditions as required by law or determined by the Company or a Subsidiary.
Subject to compliance with any requirements of applicable law, the Committee may
permit or require a Participant to have any portion of any withholding or other
taxes payable in respect to a distribution of Stock satisfied through the
payment of cash by the Participant to the Company or a Subsidiary, the retention
by the Company or a Subsidiary of shares of Stock, or delivery of previously
owned shares of the Participant's Stock, having a Fair Market Value equal to the
withholding amount.

        D.    Fractional Shares.    Any fractional shares concerning Awards
shall be eliminated at the time of payment or payout by rounding down for
fractions of less than one-half and rounding up for fractions of equal to or
more than one-half. No cash settlements shall be made with respect to fractional
shares eliminated by rounding.

        E.    Government and Other Regulations.    The obligation of the Company
to make payment of Awards in Stock or otherwise shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any government
agencies as may be required. The Company shall be under no obligation to
register under the Securities Act of 1933, as amended ("Act"), any of the shares
of Stock issued, delivered or paid in settlement under the Plan. If Stock
awarded under the Plan may in certain circumstances be exempt from registration
under the Act, the Company may restrict its transfer in such manner as it deems
advisable to ensure such exempt status.

        F.    Indemnification.    Each person who is or at any time serves as a
member of the Committee (and each person or Committee to whom the Committee or
any member thereof has delegated any of its authority or power under this Plan)
shall be indemnified and held harmless by the Company against and from (i) any
loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by such person in connection with or resulting from any claim, action,
suit, or proceeding to which such person may be a party or in which such person
may be involved by reason of any action or failure to act under the Plan; and
(ii) any and all amounts paid by such person in satisfaction of judgment in any
such action, suit, or proceeding relating to the Plan. Each person covered by
this indemnification shall give the Company an opportunity, at its own expense,
to handle and defend the same before such person undertakes to handle and defend
it on such person's own behalf. The foregoing right of indemnification shall not
be exclusive of any other rights of indemnification to which such persons may be
entitled under the Charter or By-Laws of the Company or any of its Subsidiaries,
as a matter of law, or otherwise, or any power that the Company may have to
indemnify such person or hold such person harmless.

        G.    Reliance on Reports.    Each member of the Committee (and each
person or Committee to whom the Committee or any member thereof has delegated
any of its authority or power under this Plan) shall be fully justified in
relying or acting in good faith upon any report made by the independent public
accountants of the Company and its Subsidiaries and upon any other information
furnished in connection with the Plan. In no event shall any person who is or
shall have been a member of the Committee be liable for any determination made
or other action taken or any omission to act in reliance upon any such report or
information or for any action taken, including the furnishing of information, or
failure to act, if in good faith.

13

--------------------------------------------------------------------------------




        H.    Changes in Capital Structure.    In the event of any change in the
outstanding shares of Stock by reason of any stock dividend or split,
recapitalization, combination or exchange of shares or other similar changes in
the Stock, then appropriate adjustments shall be made in the shares of Stock
theretofore awarded to the Participants and in the aggregate number of shares of
Stock which may be awarded pursuant to the Plan. Such adjustments shall be
conclusive and binding for all purposes. Additional shares of Stock issued to a
Participant as the result of any such change shall bear the same restrictions as
the shares of Stock to which they relate.

        I.    Company Successors.    In the event the Company becomes a party to
a merger, consolidation, sale of substantially all of its assets or any other
corporate reorganization in which the Company will not be the surviving
corporation or in which the holders of the Stock will receive securities of
another corporation (in any such case, the "New Company"), then the New Company
shall assume the rights and obligations of the Company under this Plan.

        J.    Governing Law.    All matters relating to the Plan or to Awards
granted hereunder shall be governed by the laws of the State of Maryland,
without regard to the principles of conflict of laws.

        K.    Relationship to Other Benefits.    Any Awards under this Plan are
not considered compensation for purposes of determining benefits under any
pension, profit sharing, or other retirement or welfare plan, or for any other
general employee benefit program.

        L.    Expenses.    The expenses of administering the Plan shall be borne
by the Company and its Subsidiaries.

        M.    Titles and Headings.    The titles and headings of the sections in
the Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.

        This document constitutes part of a prospectus covering securities that
have been registered under the Securities Act of 1933.

        You may obtain without charge, upon written or oral request, a copy of
documents incorporated by reference in the Registration Statement on file with
the Securities and Exchange Commission pertaining to the securities offered
under the Executive Long-Term Incentive Plan. In addition you may obtain,
without charge, upon written or oral request, a copy of documents that are
required to be delivered under Rule 428(b) of the Securities Act including our
annual report to shareholders or annual report on Form 10-K and a copy of the
documents that comprise the prospectus.

        To make a request for any of these documents, you may telephone or
write:

Kathleen A. Chagnon,
Corporate Secretary
750 East Pratt Street
18th Floor
Baltimore, Maryland 21202
(410) XXX-XXXX

14

--------------------------------------------------------------------------------




Executive Long-Term Incentive Plan
Appendix


Additional Information

        The Plan is not subject to any provisions of the Employee Retirement
Income Security Act of 1974, and the Plan is not qualified under Section 401(a)
of the Internal Revenue Code.

        Participants may obtain additional information about the Plan by
contacting:

[Name]
Director—Compensation
Constellation Energy Group, Inc.
750 East Pratt Street
5th Floor
Baltimore, MD 21202
(410) XXX-XXXX

        After each grant is made, participants will be furnished with
information about the amount of the grant. At least annually, participants will
be furnished with information about their outstanding grants.

        In general, grants subject to restrictions are taxable to participants
when the restrictions lapse, and deductible by Constellation Energy at such
time, based on the fair market value of the awards when the restrictions lapse.
Grants not subject to restrictions are taxable/deductible at fair market value
on the grant date. Additionally, options are subject to other special tax
provisions.

May 24, 2002

15

--------------------------------------------------------------------------------





FORM OF SERVICE-BASED
RESTRICTED STOCK AGREEMENT


NAME     Vice President
Human Resources   750 East Pratt Street
5th Floor
Baltimore, Maryland 21201-2437
Phone (410) 783-XXXX
Fax (410)-783-XXXX LOGO [g294307.jpg]         ‹DATE› ‹NAME›
‹ADDRESS›    

RE: Service-Based Restricted Stock Award

Dear ‹NAME›:

        Effective ‹DATE›, ‹NAME› of Constellation Energy Group, Inc. (CEG)
granted you ‹#SHARES› service-based restricted shares of CEG Common Stock (the
"Award") pursuant to Section 7 of the Constellation Energy Group, Inc. ‹PLAN
NAME› Long-Term Incentive Plan (the "Plan"). In addition to other provisions of
the Plan (a copy of which is provided to you with this letter), your Award is
subject to the following conditions:

1.The Plan restriction period for these shares expires as show on the
restriction lapse dates in the table below:


# Shares
Granted


--------------------------------------------------------------------------------

  Share
Grant
Date

--------------------------------------------------------------------------------

  Restriction
Period

--------------------------------------------------------------------------------

  Restriction Lapse
Date

--------------------------------------------------------------------------------

  Aggregate
Shares
Lapsed

--------------------------------------------------------------------------------

#   DATE   # YRS   DATE   #

2.The Plan requires that as a condition to receiving your Award, you waive in
writing the right to make an election under Section 83(b) of the Internal
Revenue Code of 1986 with respect to your Award (see Section 7D of the Plan).
Your execution of this letter will constitute your waiver to make such election
under Section 83(b). This waiver means that you will not have the option of
electing to be taxed on the restricted shares at the time of the grant. Instead,
you will be taxed on the restricted shares at the time the Plan restrictions are
removed (see Attachment A). This waiver allows the Company to treat dividends
paid to you during the period of the Plan restrictions as compensation, thereby
giving the Company a tax deduction for such amounts.

3.As provided in the Plan, until the Plan restriction period expires, you may
not sell, transfer, pledge or hypothecate the Award shares. CEG will hold the
shares for safekeeping until the restriction lapse, unless you let us know that
you want a stock certificate for the Award. If you prefer a certificate, it will
be issued in your name with a legend to the effect that you may not sell,
transfer, pledge, or hypothecate the Award shares and that the shares are
subject to certain conditions under the Plan.

4.If you contemplate the sale or transfer (for example to a family member) of
any shares after the restriction period expires, you should contact the
SEC-related persons specified below for advice on the timing of any sale or
transfer and any reporting obligations you may have.

16

--------------------------------------------------------------------------------

        Please read the Plan carefully as it contains many other provisions
relating to your Award. If you have any questions, please do not hesitate to
call:

General


--------------------------------------------------------------------------------

  SEC-related

--------------------------------------------------------------------------------

  Tax-related

--------------------------------------------------------------------------------

‹NAME›   ‹NAME›   ‹NAME› (410) 783-XXX   (410) 783- XXX   (410) 783- XXX

        Please sign the enclosed copy of this letter and return it in the
envelope provided.

Sincerely,

‹NAME›

        I have read the Plan and this letter and agree to the terms and
conditions contained in each regarding my Award.

--------------------------------------------------------------------------------

Signature of Recipient  

--------------------------------------------------------------------------------

Date

17

--------------------------------------------------------------------------------



ATTACHMENT A


CONSTELLATION ENERGY GROUP, INC.
‹PLAN NAME› LONG-TERM INCENTIVE PLAN

INCOME TAX CONSEQUENCES TO PARTICIPANTS
FOR SERVICE-BASED RESTRICTED STOCK AWARDS


        Set forth is a brief overview of certain income tax consequences
associated with your Service-Based Restricted Stock Award ("the Award").

Stock

        Because the Plan places certain restrictions on the Award which could
lead to forfeiture of the shares prior to lifting the Plan restrictions and
because you have agreed to waive the Section 83(b) election(1), the value of the
restricted stock is not taxed to you when the initial grant is made. Rather, the
stock is taxable to you at the time the restrictions are removed. The amount
subject to income tax is the fair market value of the stock on the day that the
Plan restrictions are removed. This amount is treated as compensation subject to
withholding of income taxes, Medicare taxes and, if applicable, Social Security
taxes. You are not taxed on the value of any stock forfeited.

--------------------------------------------------------------------------------

(1)The Plan requires that as a condition to receiving a Restricted Stock Award,
you must waive in writing the right to make an election under Section 83(b) of
the Internal Revenue Code of 1986 with respect to your Award (see Section 7 D of
the Plan). This waiver means that you will not have the option of electing to be
taxed on the restricted shares at the time of grant. Instead, you will be taxed
on the restricted shares at the time the Plan restrictions are removed. This
allows the Company to treat dividends paid during the period of Plan
restrictions as compensation, thereby giving the Company a tax deduction for
such amounts.

        For purposes of determining the gain or loss on any sale of the stock
received pursuant to this Award, your basis in the stock is the amount that you
included in taxable income when the Plan restrictions were removed. Your tax
holding period, for purposes of determining whether a gain or loss on a sale is
long-term or short-term, begins on the day after the day that the Plan
restrictions were removed.

Dividends

        The dividends are payable to you during the period of the Plan
restriction and are taxable in the year of receipt. For tax purposes, the
dividends on the restricted stock are treated as compensation and subject to
withholding of income taxes and Medicare taxes and, if applicable, Social
Security taxes.

        After the Plan restrictions on the stock are removed, the dividends are
treated as regular dividend income (generally not subject to tax withholding).

Tax Planning

        You may wish to consult your tax advisor in the year the restrictions
are lifted from the Award if you have questions regarding the impact of the
Award on your tax withholding or if you have questions about the applicable
capital gains holding period and rates for this Award.

18

--------------------------------------------------------------------------------





FORM OF PERFORMANCE-BASED
RESTRICTED STOCK AGREEMENT


    ‹DATE› ‹NAME›,
‹ADDRESS›    

        RE: Constellation Energy Group, Inc. ‹PLAN NAME› Long-Term Incentive
Plan Award

Dear ‹NAME›:

        On ‹DATE›, ‹NAME› of Constellation Energy Group, Inc. granted you
performance-based restricted shares of CEG Common Stock (the "Award") pursuant
to Section 7 of the Constellation Energy 2002 ‹PLAN NAME› Long-Term Incentive
Plan (the "Plan") as follows:


Share Award, Excluding Accumulated Dividends


Performance Period


--------------------------------------------------------------------------------

  Below Minimum

--------------------------------------------------------------------------------

  Minimum
Performance

--------------------------------------------------------------------------------

  Target
Performance

--------------------------------------------------------------------------------

  Exceeds
Performance

--------------------------------------------------------------------------------

‹PERFORMANCE PERIOD›   0   ‹#›   ‹#›   ‹#›

        In addition to other provisions of the Plan, the Awards are subject to
the following conditions:

1.The ‹NAME› will determine the final award soon after the conclusion of the
performance period.

Restricted shares were issued equivalent to the number of shares that will be
earned if "target" performance is achieved. These awards are subject to
forfeiture if the minimum performance targets are not achieved. Additional
shares will be awarded if performance exceeds target at the end of the
performance period. Performance will be measured based on ‹ENTER PERFORMANCE
MEASURE›.

Dividends on the target number of restricted shares will be accumulated during
the performance period and will be reinvested in Constellation Energy shares.
Actual dividends paid will be based upon final shares awarded. All or a portion
of the accumulated dividends may be forfeited if performance is below target.
Dividend equivalents from the date of the initial grant will be paid for any
additional shares that are awarded. Actual awards, dividends and dividend
equivalents will be paid in stock (except that you may elect to have a portion
of the shares withheld to satisfy tax-withholding requirements).

2.The Plan requires that as a condition to receiving the Awards, you waive in
writing the right to make an election under Section 83(b) of the Internal
Revenue Code of 1986 with respect to your Awards (see Section 7D of the Plan).
Your execution of this letter will constitute your waiver to make such election
under Section 83(b). This waiver means that you will not have the option of
electing to be taxed on the restricted shares at the time of the grant. Instead,
you will be taxed on the restricted shares at the time the Plan restrictions are
removed (see Attachment A). This waiver allows the Company to treat dividends
accumulated and reinvested for you during the period of Plan restrictions as
compensation when the restrictions on the reinvested dividends expire, thereby
giving the Company a tax deduction for such amounts.

3.Until the Plan restriction period expires, you may not sell, transfer, pledge
or hypothecate the Grant shares, except a transfer to a family member or to a
trust for the benefit of family members, which has been approved by the Plan
Administrator as provided in the Plan. CEG will hold the shares for safekeeping
until the restrictions lapse, unless you let us know that you want to retain a
stock certificate for the Grant shares. If you want a stock certificate, it will
be issued in your name

19

--------------------------------------------------------------------------------

(or the name of the permitted transferee) with a legend to the effect that you
(or the transferee) may not sell, transfer, pledge, or hypothecate the Grant
shares and that the shares are subject to certain conditions under the Plan.

4.If you contemplate the sale or transfer (for example to a family member) of
any shares after the restriction period expires, you should contact the
SEC-related persons specified below for advice on the timing of any sale or
transfer and any reporting obligations you may have.

        Please read the Plan carefully as it contains many other provisions
relating to the Awards. If you have any questions, please do not hesitate to
call:

General


--------------------------------------------------------------------------------

  SEC-related

--------------------------------------------------------------------------------

  Tax-related

--------------------------------------------------------------------------------

‹NAME›   ‹NAME›   ‹NAME› (410) 783-XXX   (410) 783- XXX   (410) 783- XXX

        Please sign this letter and return it in the envelope provided, keeping
a copy for your records.

Sincerely,
‹NAME›

        I have read the Plan and this letter and agree to the terms and
conditions contained in each regarding my Awards.

--------------------------------------------------------------------------------

Signature of Recipient  

--------------------------------------------------------------------------------

Date

20

--------------------------------------------------------------------------------



ATTACHMENT A


CONSTELLATION ENERGY GROUP, INC.
‹PLAN NAME›LONG-TERM INCENTIVE PLAN

INCOME TAX CONSEQUENCES TO PARTICIPANTS
FOR PERFORMANCE-BASED RESTRICTED STOCK AWARDS


        Set forth below is a brief overview of certain income tax consequences
associated with your Performance-Based Restricted Stock Award ("the Award").

Stock

        Because the Plan places certain restrictions on the Award which could
lead to forfeiture of the shares prior to lifting the Plan restrictions and
because you have agreed to waive the Section 83(b) election(2), the value of the
restricted stock is not taxed to you when the initial grant is made. Rather, on
the day the final Award is made and the restrictions are removed, you will be
taxed on the fair market value of your final stock Award. This amount is treated
as compensation subject to withholding of income taxes, Medicare taxes and, if
applicable, Social Security taxes. You are not taxed on the value of any stock
forfeited, e.g. for below-target performance or separation from service.

--------------------------------------------------------------------------------

(2)The Plan requires that as a condition to receiving a Restricted Stock Award,
you must waive in writing the right to make an election under Section 83(b) of
the Internal Revenue Code of 1986 with respect to your Award (see Section 7 D of
the Plan). This waiver means that you will not have the option of electing to be
taxed on the restricted shares at the time of grant. Instead, you will be taxed
on the restricted shares at the final Award is made and the restrictions are
removed. This allows the Company to treat dividends reinvested during the period
of Plan restrictions as compensation when the restrictions on the reinvested
dividends expire, thereby giving the Company a tax deduction for such amounts.

        If, at the end of the performance period, you are awarded shares in
excess of the target shares originally granted, the additional shares will be
taxed as compensation (in an amount equal to the fair market value of the stock
on the day the final Award is made and the restrictions are removed) and subject
to withholding of income taxes, Medicare taxes and, if applicable, Social
Security taxes.

        For purposes of determining the tax gain or loss on any sale of the
stock received pursuant to the Award, your basis in the stock is the amount
reported as taxable income when the final Award is made and the restrictions are
removed. Your tax holding period, for purposes of determining whether a tax gain
or loss on a sale is long-term or short-term, and for determining the applicable
tax rate, begins on the day after the day that the final Award is made and the
restrictions are removed.

Dividends

        The dividends under the Plan are accumulated during the performance
period and are not taxable to you until paid in shares of stock at the same time
the final Award is made and the restrictions are removed. At that time, the
dividends on the restricted stock are treated as compensation and are subject to
withholding of income taxes, Medicare taxes and, if applicable, Social Security
taxes.

        If target shares are forfeited, the accumulated dividends on those
shares will also be forfeited and will not be taxable to you. If additional
shares are awarded, an amount equal to the dividends that would have accumulated
had you owned the shares throughout the performance period will be awarded to
you at the time the final Award is made and the restrictions are removed. This
amount is treated as compensation subject to withholding of income taxes,
Medicare taxes and, if applicable, Social Security taxes.

21

--------------------------------------------------------------------------------


        After the final Award is made and the restrictions are removed, the
future dividends are treated as regular dividend income.

Tax Planning

        You may wish to consult your tax advisor in the year the final Award is
made if you have questions regarding the impact of the Award on your tax
withholding or if you have questions about the applicable capital gains holding
period and tax rates for this Award.

22

--------------------------------------------------------------------------------





FORM OF
STOCK OPTION AGREEMENT


        This Stock Option Agreement ("Agreement") is subject to the terms and
conditions of the Constellation Energy Group, Inc. «Plan»(the "Plan"). The
«Administrator» Constellation Energy Group, Inc. (the "Plan Administrator") has
authorized the option grant under this Agreement by and between Participant
(designated below) and Constellation Energy Group, Inc. ("Constellation
Energy").

1.    Grant of Option.

        (a)  The "Participant" is «First» «Middle» «Last».

        (b)  The date of the grant is «GrantDate» ("Grant Date").

        (c)  The number of shares subject to the option ("Option Shares") are
«Grant» shares of Constellation Energy common stock ("Stock").

        (d)  The exercise price is «OptionPrice» per share of Stock ("Exercise
Price").

        This Agreement specifies the terms of the option ("Option") granted to
Participant to purchase the Option Shares at the Exercise Price set forth above.
The Option is not intended to constitute an "incentive stock option" as that
term is used in Internal Revenue Code section 422. The "Option Period" is the
period during which the Option is exercisable as provided in this Agreement.

2.    Installment Exercise.

        Subject to the terms of this Agreement, the Option will be exercisable
in installments according to the following schedule (each a "Vesting Date"):

INSTALLMENT

--------------------------------------------------------------------------------

  VESTING DATE
APPLICABLE TO
INSTALLMENT

--------------------------------------------------------------------------------

«Vest1» Options     «Vest2» Options     «Vest3» Options    

3.    Termination of Option.

        (a)  Except as provided in paragraph 3(b) below, the Option will
terminate upon the earlier to occur of: (1) when all Option Shares have been
exercised; or (2) ten (10) years from the Grant Date ("Expiration Date").

        (b)  If Participant ceases employment, the Option will terminate as to
any unvested Option Shares on the effective date of employment Termination (as
defined in the Plan) and as to vested Option Shares 90 days after Participant's
effective date of Termination. If Participant ceases employment because of
Participant's Retirement, Disability (each as defined in the Plan), or death,
the Option will terminate as to any unvested Option Shares on the effective date
of the Retirement, Disability or death, and as to vested Option Shares, the
Option will remain exercisable until the earlier of 60 months after such
effective date or the Expiration Date.

        (c)  In the event of Participant's death during the Option Period,
vested Option Shares may be exercised by Participant's legal representative(s),
or by other person(s) authorized under Participant's will. Alternatively, if
Participant fails to make testamentary disposition of the Option or dies
intestate, such vested Option Shares may be exercised by persons(s) entitled to
receive the Option Shares under the applicable laws of descent and distribution.

23

--------------------------------------------------------------------------------


        (d)  A transfer of Participant's employment between Constellation Energy
and any Subsidiary of Constellation Energy, or between Subsidiaries of
Constellation Energy, will not be considered an employment Termination.

4.    Exercise of Option.

        (a)  Subject to this Agreement and the Plan, the Option may be exercised
in whole or in part by filing a written notice with the Corporate Secretary of
Constellation Energy at 750 East Pratt Street, 18th Floor, Baltimore, Maryland
21202. The notice of exercise must be given before Constellation Energy's close
of business on the last business day that occurs before the date the Option
terminates as provided in Section 3(a) or (b) above.

        (b)  On or before the exercise date specified in the notice, Participant
must fully pay the Exercise Price and the tax withholding obligation for the
Option Shares exercised in U.S. dollars by cash or by check payable to
Constellation Energy Group, Inc. All or a portion of the Exercise Price and tax
withholding obligation may also be paid by Participant: (i) subject to the terms
of paragraph 4(c) below, by delivery of shares of Stock owned by Participant and
acceptable to the Plan Administrator having an aggregate Fair Market Value (as
defined in 6 below) on the date of exercise that is equal to the amount of cash
that would otherwise be required; or (ii) by authorizing a third party to sell
the Option Shares (or a sufficient portion of the Option Shares), and
immediately remit to Constellation Energy the Exercise Price and any tax
withholding resulting from such exercise. Further, tax withholding up to the
minimum required withholding rate (but not in excess of that rate) may also be
satisfied through a holdback by Constellation Energy of some of the Option
Shares that would otherwise be deliverable to Participant by reason of the
Option exercise. The Option will cease to be exercisable, as to the portion
exercised, when Participant purchases the Stock to which the exercised portion
of the Option relates.

        (c)  Other shares of Stock owned by Participant may be delivered to
satisfy the Exercise Price, or to satisfy Participant's tax withholding
obligation above the minimum withholding rate, only if the shares have been held
by Participant for at least six months before delivery, except that there shall
be no holding period imposed for shares purchased by Participant for cash on the
open market. Use of previously-owned shares shall be effected by actual delivery
of the Stock certificates to Constellation Energy, and by completing an
affidavit available from Constellation Energy affirming that Participant owns
the necessary shares and that any applicable holding period has been satisfied.

        (d)  The Option may not be exercised by Participant during any blackout
or prohibited trading period established by Constellation Energy or applicable
to Participant, nor shall the Option be exercisable if and to the extent
Constellation Energy determines that such exercise would violate applicable
state or Federal securities laws or the rules and regulations of any securities
exchange on which the Stock is traded. If Constellation Energy makes such a
determination, it will use all reasonable efforts to comply with such laws,
rules or regulations. In making any such determinations, Constellation Energy
may rely on the opinion of counsel for Constellation Energy.

        (e)  As soon as practicable after the exercise date, Constellation
Energy will deliver to Participant a Stock certificate or certificates (or other
evidence of ownership) for the purchased Option Shares.

5.    Tax Withholding.

        Constellation Energy will have the right to withhold any applicable
federal, state or local taxes, deductions or withholdings due with respect to
the Option or its exercise in such form and manner as provided in the Plan.

24

--------------------------------------------------------------------------------


6.    Fair Market Value.

        The "Fair Market Value" of a share of Stock is the average of the
highest and lowest sale price per share of Stock on the New York Stock
Exchange-Composite Transactions on the applicable date of reference, or if there
are no sales on such date, then the average of such highest and lowest sale
price on the last previous day on which sales are reported.

7.    No Rights of Stockholders.

        Participant does not have any of the rights and privileges of a
stockholder of Constellation Energy with respect to any shares of Stock
purchasable or issuable upon the exercise of the Option, in whole or in part,
before the date of exercise and purchase of the Option Shares.

8.    Non-Transferability of Option.

        The Option is not transferable, except for a transfer to a Participant's
family member or to a trust established for the benefit Participant's family
members which has been approved by the Plan Administrator as provided in the
Plan, or in case of Participant's death, by will or the laws of descent and
distribution, nor shall the Option be subject to attachment, execution or other
similar process. During Participant's lifetime, the Option is exercisable only
by Participant, any guardian or legal representative of Participant, or a family
member or trustee of a trust established for the benefit of Participant's family
members to whom the Option has been transferred in accordance with the Plan. In
the event of (a) any attempt by Participant to alienate, assign, pledge,
hypothecate or otherwise dispose of the Option, except as provided in this
Agreement, or (b) the levy of any attachment, execution or similar process upon
the rights or interest conferred under this Agreement, Constellation Energy may
terminate the Option by notice to Participant and it will become null and void.

9.    Employment Not Affected.

        Neither this Agreement nor the grant of the Option constitutes a
contract of employment between Constellation Energy or any Subsidiary and
Participant, and neither will be deemed to be consideration for, or a condition
of, continued employment of Participant.

10.  Incorporation of Plan by Reference.

        The Option is granted pursuant to the terms of the Plan, the terms of
which are incorporated by reference. The Option will in all respects be
interpreted in accordance with the Plan. All capitalized terms, which are not
otherwise defined in this Agreement, will have the meaning specified in the
Plan. The Plan Administrator will interpret and construe the Plan and this
Agreement, and its interpretations and determinations will be conclusive and
binding on the parties and any other person claiming an interest with respect to
any issue arising under this Agreement.

11.  Severability.

        The provisions of this Agreement are severable. If any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions will nevertheless be binding and enforceable.

25

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, Constellation Energy Group, Inc. and Participant
have executed this Stock Option Agreement effective as of the Grant Date.

Constellation Energy Group, Inc   ACCEPTED AND AGREED TO:
 
 
By:
 
        

--------------------------------------------------------------------------------

«First» «Middle» «Last»
Vice President, Human Resources
 
 
 
 

26

--------------------------------------------------------------------------------



QuickLinks


Constellation Energy Group, Inc. Executive Long-Term Incentive Plan (Plan)
Executive Long-Term Incentive Plan Appendix
FORM OF SERVICE-BASED RESTRICTED STOCK AGREEMENT
CONSTELLATION ENERGY GROUP, INC. ‹PLAN NAME› LONG-TERM INCENTIVE PLAN INCOME TAX
CONSEQUENCES TO PARTICIPANTS FOR SERVICE-BASED RESTRICTED STOCK AWARDS
FORM OF PERFORMANCE-BASED RESTRICTED STOCK AGREEMENT
Share Award, Excluding Accumulated Dividends
CONSTELLATION ENERGY GROUP, INC. ‹PLAN NAME›LONG-TERM INCENTIVE PLAN INCOME TAX
CONSEQUENCES TO PARTICIPANTS FOR PERFORMANCE-BASED RESTRICTED STOCK AWARDS
FORM OF STOCK OPTION AGREEMENT
